Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance

Applicants Response to Final Office Action
Applicants response dated 17 May 2022 to the Final Office Action dated 17 March 2022 is acknowledged.  
Amended claims, dated 17 May 2022 have been entered into the record.

Status of the Claims
Claims 27, 30, 31, 33, 36, 38, 40, 42, 43, 45, 48, 50, 51, 53, 56, 58, 59, 61, 64, 66-67, 69, 72, 74, 76, 78-79, 81, 83-84, 86, 89, 91-92, 94 and 97 are allowed. 
Claims 1-26, 28-29, 32, 34-35, 37, 39, 41, 44, 46-47, 49, 52, 54-55, 57, 60, 62-63, 65, 68, 70-71, 73, 75, 77, 80, 82, 85, 87-88, 90, 93, 95-96 and 98-135 were cancelled by the Applicant.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The claims have been amended, as suggested by the Examiner at page 5 of the previous office action, to put the application into condition for allowance.
The non-prior art rejections of claim 97 set forth in the previous office action are clearly overcome in view of the present amendment.  
The claimed invention is directed to novel solid forms of the tromethamine salt of cilofexor.  Each of present independent claims 27, 36, 40, 48, 56, 64, 72, 76, 81, 89 and 97 requires particular three-dimensional structural characteristics as measured by the art-recognized analytical characterization method of XRPD. 
The claims are allowable for at least the reasons found at pages 14-15 of the non-final office action dated 28 October 2021. The non-obvious differences between the claimed subject matter and the closest prior art references are set forth therein.

Conclusion
	Claims 27, 30, 31, 33, 36, 38, 40, 42, 43, 45, 48, 50, 51, 53, 56, 58, 59, 61, 64, 66-67, 69, 72, 74, 76, 78-79, 81, 83-84, 86, 89, 91-92, 94 and 97 (renumbered claims 1-36 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R CARCANAGUE whose telephone number is (571)270-3023. The examiner can normally be reached 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL R CARCANAGUE/Primary Examiner, Art Unit 1625